77 F.3d 502
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BRAND MANAGEMENT, INC., Pro Shop Plans Co., Inc., d/b/a ProShop Company and Paul Hoffman, Plaintiffs-Appellees,v.OLDCASTLE, INC., Betco Block & Products, Inc., Peter Hoyt,Hechinger Co. and Home Quarters Warehouse, Inc.,Defendants-Appellants.
No. 96-1084.
United States Court of Appeals, Federal Circuit.
Jan. 5, 1996.
ON MOTION
ORDER

1
Defendants-Appellants, Oldcastle, Inc., Betco Block & Products, Inc., Peter Hoyt, Hechinger Co. and Home Quarters Warehouse, Inc., move to dismiss the pending appeal with prejudice to reinstatement, and seek a remand to the district court for such further proceedings as may be required.   Plaintiffs-Appellees, Brand Management, Inc., Pro Shop Plans Co., Inc., d/b/a Pro Shop Company and Paul Hoffman, do not oppose.

IT IS HEREBY ORDERED THAT:

2
Defendants-Appellants' motion is granted.   The case is remanded to the district court for such further proceedings as may be required.